TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00665-CR
                                     NO. 03-07-00666-CR




                                 Marvin Lynn Karl, Appellant

                                                v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 47447 & 58977, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Both of these causes are appeals from orders revoking community supervision. In

cause number 47447, appellant Marvin Lynn Karl pleaded guilty to felony driving while intoxicated.

On July 22, 1997, the trial court adjudged him guilty and assessed a five-year prison term, but

the court suspended imposition of sentence and placed appellant on community supervision

for ten years. In cause number 58977, appellant also pleaded guilty to felony driving while

intoxicated. On May 11, 2006, the trial court adjudged appellant guilty, assessed punishment at

ten years’ imprisonment, suspended imposition of sentence, and placed appellant on community

supervision for ten years. On that same day, the court ordered that appellant’s probation be

continued in cause number 47447. In June 2007, the State filed motions to revoke in both causes.

On October 26, 2007, after hearing evidence, the court revoked appellant’s community supervision
in both causes and imposed sentences of five years (cause number 47447) and ten years

(cause number 58977) in prison.

               Appellant’s court-appointed attorney filed briefs concluding that the appeals are

frivolous and without merit. The briefs meet the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received copies of counsel’s briefs and was advised of his right

to examine the appellate records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s briefs and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motions to withdraw are granted.

               The orders revoking community supervision are affirmed.




                                              ___________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Affirmed

Filed: June 19, 2008

Do Not Publish

                                                 2